Case 0:19-cr-60188-RS Document 56 Entered on FLSD Docket 12/05/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


 UNITED STATES OF AMERICA                     CASE NO: 19-60188-CR-RS

 VS.

 SHIRAAZ SOOKRALLI

 _______________________________/

       COUNSEL FOR DEFENDANT’S UNOPPOSED MOTION TO WITHDRAW

                COMES NOW, the undersigned counsel for Defendant, SHIRAAZ

 SOOKRALLI, and, without opposition by counsel for the Government, files this Motion to

 Withdraw as attorney-of-record, and in support thereof, states as follows:

        1. Defendant is set for sentencing on December 5, 2019.

        2. Irreconcilable differences have arisen between the undersigned and his client that

            prohibit effective continuing representation, and have irreparably changed the

            attorney/client relationship.

        3. The undersigned has spoken with AUSA Roger Cruz, and the Government does not

            oppose the relief requested.

        4. Mr. Sookralli has indicated that he will find replacement counsel of his own

            choosing.




                WHEREFORE, the undersigned respectfully requests that the Court grant this

            motion and relieve him of further representation of the Defendant.
Case 0:19-cr-60188-RS Document 56 Entered on FLSD Docket 12/05/2019 Page 2 of 2




        I HEREBY CERTIFY that a copy of the foregoing was sent by CM/ECF to AUSA Roger

 Cruz this 5​th​ day of December, 2019.



                                          HOWARD J. SCHUMACHER, P.A.
                                          1 E. Broward Blvd., Suite 700
                                          Ft. Lauderdale, FL 33301
                                          (954) 356-0477
                                          FL Bar No: 776335



                               BY         Howard J. Schumacher, Esq.
                                          HOWARD J. SCHUMACHER, ESQ.
